Wheeler, J.
The supersedeas obtained upon prosecuting the writ of error, suspended the plaintiff’s right of action. But it is not perceived that the injunction had that effect. It prevented the issuance of a writ of possession, but did not necessarily suspend the plaintiff’s right of action for the use and occupation of the premises. The judgment remained in full force and effect, though the execution of it was suspended by the injunction.
The judgment in the action of trespass to try title was conclusive evidence of the plaintiff’s title and the defendant’s possession ; and the evidence of title offered by the defendant was therefore rightly excluded. (2 Greenl. Ev. 333; Adams on Eject. 455, n. (1), 4th edit.)
The evidence offered to prove that the judgment was obtained by fraud, went merely to show that the witnesses who testified upon the former trial were mistaken, or did not speak the truth. It was not evidence of fraud in the plaintiff in obtaining the judgment, and was rightly excluded. The defendant might have disproved the statements of those witnesses, or impeached their testimony upon the trial; but he could not afterwards make their mistakes, or even falsity, a ground of impeaching the judgment, unless he could show that it was by the procurement or connivance of the plaintiffs. The plaintiffs’ title was put directly in issue by the defendant’s answer in the former suit. It was the material and traversabl? matter in issue between these parties in that suit; and the judgment upon it is conclusive of that question in this suit. (1 Greenl. Ev. Sec. 528, et seq.) It is not the less so because the defendant failed to produce any evidence of title on his part. Otherwise a party might avoid being concluded by the judgment in any case by withholding his evidence. The record of the judgment conclusively establishes that the title was in issue; and it was not competent for the defendant to impeach and contradict it by the production of parol evidence.
There is no error in the judgment, and it is affirmed.
Judgment affirmed.